DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/09/2019 and 11/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Claim Objections
Claims 2, 7, 16 and 19 are objected to because of the following informalities:  The examiner suggest amending the claims to recite “and” between the last two limitations of the claim to provide better quality and clarity.  Appropriate correction is requested.
Claims 4, 11-14 and 18 are objected to because of the following informalities:  Claims 4 & 18 recite a third & fourth check code, claims 11-12 recites a fifth & sixth check code and  claims 13-14 recites a seventh & eighth check code. The claims are implying that there are other check codes before the check codes recited in the claims (i.e. a first or second check code in with respect to claim 4), however, there is no other check codes in the claim or recited in a claim in which they depend on. The examiner suggest amending the claims to provide better clarity.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the received authentication seed" in line 3 and “the second authentication key” in line 12.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation "the received second authentication key" in line 3, “the second authentication key” in line 6 and “the first authentication key” in line 11.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the broadest reasonable interpretation of a claim drawn to a computer readable medium, when interpreted in light of the specification taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art includes communication media that transmits a program as signals. Therefore, the claim as a whole covers a transitory signal, which does not fall within the definition of a process, a machine, manufacture, or composition of matter (IN re Nuijten).
Amendments may be made to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim, e.g. "non-transitory one or more computer-readable media". CF Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicant adds the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 U.S.C. § 101 ). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes non-transitory embodiments and transitory signals per se. Subject Matter Eligibility of Computer Readable Media. 1351 OG 212 (February 23, 2010).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-10, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Pub No. 2017/0208049) in view of Vieweg et al. (US Patent No. 6,748,082).
Regarding independent claim 1, Hu teaches a method for data transmission, comprising: authenticating, by a target node in a battery management system, a source node in response to a request for data transmission from the source node (Hu, page 3, paragraphs 0036 and 0038; and page 4, paragraph 0053; target app on mobile phone perform key agreement; the server queries RSA key); if the authentication is passed, generating a public key and a private key, and transmitting the public key to the source node (Hu, page 3, paragraph 0036, pages 6-7, paragraph 0096; create public key and private key, the public key is sent to server); performing, by the source node, a first encryption for source data to be transmitted using the public key, performing a second encryption for the first encrypted data using a first Hu, page 3, paragraph 0039 and page 7, paragraphs 0097 & 0100; encrypt verification information with public key and use the session key to perform secondary encryption; the session key is recorded by the server and obtained based on the device information (page 3, paragraphs 0037-0038 and page 7, paragraph 0102)), and transmitting the second encrypted data to the target node (Hu, page 3, paragraph 0039; send encrypted and signed short message); and performing, by the target node, a first decryption for the second encrypted data using a decryption algorithm corresponding to the first encryption algorithm and stored by the target node itself, and performing a second decryption for the first decrypted data using the private key (Hu, page 3, paragraph 0041 and page 7, paragraphs 0098-0100; decryption using the session key and private key).
	Hu does not explicitly teach selecting, by the target node, any two prime numbers from a pre-stored set of prime numbers, generating a public key and a private key according to the two prime numbers; performing a first encryption byte-by-byte and performing a second decryption byte-by-byte. 
	Vieweg teaches selecting, by the target node, any two prime numbers from a pre-stored set of prime numbers, generating a public key and a private key according to the two prime numbers (Vieweg, column 2, lines 32-42 and column 4, lines 60- column 5, lines 16; two prime numbers are used to generate the public and private keys); performing a first encryption byte-by-byte and performing a second decryption byte-by-byte (Vieweg, column 5, lines 6-11 and column 4, lines 43-51; encryption using byte-by-byte basis; and perform decryption). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with the teachings of Vieweg to use prime Vieweg, column 1, lines 34-44).
	Regarding claim 7, Hu in view of Vieweg teaches each and every claim limitation of claim 1, however, Vieweg teaches the method wherein generating the public key and the private key according to the two prime numbers comprises: obtaining two natural numbers m and n according to the two prime numbers, wherein m is a product of the two prime numbers, and n is a product of two numbers obtained by subtracting 1 from the two prime numbers respectively (Vieweg, column 5, lines 1-11; prime numbers used to calculate  n and z); selecting a natural number e which is mutually prime with m from natural numbers between 0 and m, and obtaining d from e and m, wherein a pair of numbers including e and n is used as the public key, and a pair of numbers including d and n is used as the private key, and a result of a first difference value mod m is equal to 0, the first difference value being a value obtained by subtracting 1 from a product of d and e (Vieweg, column 5, lines 1-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with the teachings of Vieweg to use prime numbers to generate keys to provide the advantage of secure communication between devices and preventing risk of errors (Vieweg, column 1, lines 34-44).
	Regarding claim 9, Hu in view of Vieweg teaches each and every claim limitation of claim 7, however, Vieweg teaches the method wherein performing, by the source node, a first encryption byte-by-byte for source data to be transmitted using the public key comprises: obtaining a first encryption result of the source data to be transmitted by calculating a e-th  (Vieweg, column 5, lines 1-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with the teachings of Vieweg to use prime numbers to generate keys and use byte-by-byte encryption and decryption to provide the advantage of secure communication between devices and preventing risk of errors (Vieweg, column 1, lines 34-44).
Regarding claim 10, Hu in view of Vieweg teaches each and every claim limitation of claim 7, however, Vieweg teaches the method wherein performing a second decryption byte-by-byte for the first decrypted data using the private key comprises: obtaining a second decryption result of the first decrypted data by calculating a d-th power of the first decrypted data byte-by-byte and calculating a result of a d-th power of each byte mod n respectively (Vieweg, column 5, lines 1-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with the teachings of Vieweg to use prime numbers to generate keys and use byte-by-byte encryption and decryption to provide the advantage of secure communication between devices and preventing risk of errors (Vieweg, column 1, lines 34-44).
Regarding independent claim 15, Hu teaches a battery management system, comprising: a target node, configured to authenticate a source node in response to a request for data transmission from the source node (Hu, page 3, paragraphs 0036 and 0038; and page 4, paragraph 0053; target app on mobile phone perform key agreement; the server queries RSA key); if the authentication is passed, generate a public key and a private key, and transmit the public key to the source node (Hu, page 3, paragraph 0036, pages 6-7, paragraph 0096; create public key and private key, the public key is sent to server); the source node configured to perform a first encryption for source data to be transmitted using the public key, perform a second encryption for the first encrypted data using a first encryption algorithm stored by the source node itself (Hu, page 3, paragraph 0039 and page 7, paragraphs 0097 & 0100; encrypt verification information with public key and use the session key to perform secondary encryption; the session key is recorded by the server and obtained based on the device information (page 3, paragraphs 0037-0038 and page 7, paragraph 0102)), and transmit the second encrypted data to the target node (Hu, page 3, paragraph 0039; send encrypted and signed short message); and wherein the target node is further configured to perform a first decryption for the second encrypted data using a decryption algorithm corresponding to the first encryption algorithm and stored by the target node itself, and perform a second decryption for the first decrypted data using the private key (Hu, page 3, paragraph 0041 and page 7, paragraphs 0098-0100; decryption using the session key and private key).
	Hu does not explicitly teach select any two prime numbers from a pre-stored set of prime numbers, generate a public key and a private key according to the two prime numbers; perform a first encryption byte-by-byte and perform a second decryption byte-by-byte. 
	Vieweg teaches select any two prime numbers from a pre-stored set of prime numbers, generate a public key and a private key according to the two prime numbers (Vieweg, column 2, lines 32-42 and column 4, lines 60- column 5, lines 16; two prime numbers are used to generate the public and private keys); perform a first encryption byte-by-byte and performing a second Vieweg, column 5, lines 6-11 and column 4, lines 43-51; encryption using byte-by-byte basis; and perform decryption). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with the teachings of Vieweg to use prime numbers to generate keys and use byte-by-byte encryption and decryption to provide the advantage of secure communication between devices and preventing risk of errors (Vieweg, column 1, lines 34-44).
Regarding claim 19, Hu in view of Vieweg teaches each and every claim limitation of claim 15, however, Vieweg teaches the system wherein the target node is configured to: obtain two natural numbers m and n according to the two prime numbers, wherein m is a product of the two prime numbers, and n is a product of two numbers obtained by subtracting 1 from the two prime numbers respectively (Vieweg, column 5, lines 1-11; prime numbers used to calculate  n and z); select a natural number e which is mutually prime with m from natural numbers between 0 and m, and obtaining d from e and m, wherein a pair of numbers including e and n is used as the public key, and a pair of numbers including d and n is used as the private key, and a result of a first difference value mod m is equal to 0, the first difference value being a value obtained by subtracting 1 from a product of d and e (Vieweg, column 5, lines 1-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with the teachings of Vieweg to use prime numbers to generate keys to provide the advantage of secure communication between devices and preventing risk of errors (Vieweg, column 1, lines 34-44).
claim 20, Hu in view of Vieweg teaches a computer readable storage medium having a program stored thereon, the program, when executed by a processor, causing the processor to implement the method for data transmission according to claim 1 (Hu, page 8, paragraphs 0129-0130; claim 1 shown above).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Pub no. 2017/0208049) in view of Vieweg et al. (US Patent No. 6,748,082) as applied to claims 1, 7, 9-10, 15 and 19-20 above, and further in view of LI et al. (US Pub No. 2020/0336305).
Regarding claim 5, Hu in view of Vieweg teaches each and every claim limitation of claim 1.
Hu in view of Vieweg does not explicitly teach wherein after authenticating, by the target node in 17Attorney Docket No. 19WI0014US the battery management system, the source node, the method further comprises: re-authenticating, by the target node, the source node when there is a new data transmission request between the target node and the source node, if there is no data transmission between the target node and the source node within a predetermined time period after the authentication is passed. 
LI teaches wherein after authenticating, by the target node in 17Attorney Docket No. 19WI0014US the battery management system, the source node, the method further comprises: re-authenticating, by the target node, the source node when there is a new data transmission request between the target node and the source node, if there is no data transmission between the target node and the source node within a predetermined time period after the authentication is passed (Li, page 12, paragraphs 0194-0196; when time period expires, perform re-authentication on terminal). 
LI, page 1, paragraphs 0005-0006).

Allowable Subject Matter
Claims 2-4, 6, 8, 11-14 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Statement for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art GOUGET et al. (US Pub No. 2016/0295404) discloses a remote server to send a request of authentication to the card reader through the mobile device, this request of authentication comprises the random value and a Mac value computed from the session integrity keys and at least one part of the random value, operating the card reader to increment a current predictable value and to compute the session encryption key and session integrity key from the received random value and the incremented current predictable value, operating the card reader to compute a Mac value from the computed session integrity key and the received random value and to authenticate the remote server by comparing the computed Mac value with the received Mac value, when the authentication of the remote server is successful, operating the card reader to update the current predictable value with the incremented current Gouget, pages 2-3, paragraphs 0036-0045), Whitmer (US Pub No. 2016/0380770) discloses creating a secure check value used by the system to verify the integrity and authenticity of data. The secure check value is created by combining some or all of a cryptographic digest with the data to be secured and then outputting a secure check value by using a checksum or hash.  The secure check value is associated with the data and can be used to verify the integrity and authenticity of the data after transferring the data and check value to a different location or at some point in the future (Whitmer, Abstract) and Frey (US Pub No. 2005/0271207) discloses authentication of a sending entity by a receiving entity is done as follows: A public key-ID is sent from a sending entity to a receiving entity.  The receiving entity detects the respective secret private key to be used for the further communication.  The receiving entity generates a timestamp, merges this timestamp and the secret private key into a new information, NI, and processes then NI with the chaos generator and then yields a check value, CV.  Then, the receiving entity transmits the timestamp to the sending entity.  The sending entity generates a proof value, PV, from the secret private key and this timestamp in the same way as the receiving entity generates CV, and sends then PV to the receiving entity.  The receiving entity compares the received proof value, PV, with the calculated check value, CV, and then the receiving entity decides that the sending entity is the entity it pretends to be when CV is equal to PV, and decides that the sending entity is not the entity it pretends to be when CV is not equal to PV (Frey, page 7, paragraph 0096), however, the prior art taken alone or in combination fail to teach or suggest “determining whether a source node address in the request for data transmission is an address in a pre-set set of MAC addresses; generating, by the target node, an authentication seed via a random number generator if the source node address is the address in the pre-set set of MAC addresses, transmitting the authentication seed to the source node, and encrypting the authentication seed based on a second encryption algorithm stored by the target node itself to generate a first authentication key; encrypting, by the source node, the authentication seed based on the second encryption algorithm stored by the source node itself to generate a second authentication key, and transmitting the second authentication key to the target node; comparing, by the target node, the first authentication key and the second authentication 16Attorney Docket No. 19WI0014US key; confirming that the authentication is passed, if the first authentication key matches the second authentication key” (as recited in claims 2 and 16), “performing, by the source node, a first encryption byte-by-byte for source data to be transmitted using the public key comprises: performing, by the source node, a check calculation on the received public key based on a check algorithm stored by the source node itself to obtain a fifth check code; comparing the fifth check code and a sixth check code, wherein the sixth check code is obtained by performing, by the target node, a check calculation on the public key to be transmitted based on a check algorithm which is stored by the target node itself and consistent with the check algorithm of the source node; and performing, by the source node, the first encryption byte-by-byte for the source data to be transmitted using the public key, if the fifth check code matches the sixth check code” (as recited in claims 11-12 and similarly in claims 13-14) and “perform a check calculation on the received authentication seed based on a check algorithm stored by the source node itself to obtain a first check code; perform a check calculation on the authentication seed to be transmitted based on a check algorithm which is stored by the target node itself and consistent with the check algorithm of the source node, so as to obtain a second check code; wherein the source node is further configured to: compare the first check code and the second check code; and encrypt the authentication seed based on the second encryption algorithm stored by the source node itself to generate the second authentication key, if the first check code matches the second check code” (as recite din claim 17 and similarly in claim 18), in combination with the remaining claim limitations. 
Any claims not specifically addressed above are objected to because they depend on a claim above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SHAQUEAL D WADE/             Examiner, Art Unit 2437